230 S.W.3d 85 (2007)
Clarence A. BELL, Jr., Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67060.
Missouri Court of Appeals, Western District.
August 14, 2007.
Kenton M. Hall, Kansas City, MO, for Appellant.
Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before HOLLIGER, P.J., LOWENSTEIN and SMART, JJ.

ORDER
PER CURIAM.
Clarence Bell appeals the denial of his Rule 29.15 motion after an evidentiary hearing. Bell was convicted of one count of delivery of a controlled substance pursuant to Section 195.211.[1] Bell claims that motion court erred in finding that his trial counsel's failure to call a witness to impeach the testimony of a State's witness did not constitute ineffective assistance of counsel. Upon review of the record, this court finds that Bell's claim is unavailing and the trial court did not clearly err in denying the Rule 29.15 motion after the evidentiary hearing. Judgment affirmed. Rule 84.16(b).
NOTES
[1]  All statutory references are to RSMo (2000).